Case: 19-51146     Document: 00515544609         Page: 1    Date Filed: 08/28/2020




            United States Court of Appeals
                 for the Fifth Circuit                              United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     August 28, 2020
                                No. 19-51146
                              Summary Calendar                        Lyle W. Cayce
                                                                           Clerk


 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Eugene Durst Self,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 7:09-CR-66-1


 Before Higginbotham, Jones, and Costa, Circuit Judges.
 Per Curiam:*
        Eugene Durst Self challenges the statutory maximum 60-month and
 36-month concurrent sentences imposed following the revocation of his
 terms of supervised release. He contends that the district court imposed a




        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51146     Document: 00515544609          Page: 2     Date Filed: 08/28/2020




                                   No. 19-51146


 retributive sentence based on impermissible sentencing factors, and it thus
 imposed a plainly unreasonable sentence.
        Generally, this court reviews a revocation sentence under the “plainly
 unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir.
 2011). Under that standard, this court first assesses whether the district
 court committed a “significant procedural error.” United States v. Warren,
 720 F.3d 321, 326 (5th Cir. 2013). The district court commits significant
 procedural error with respect to a revocation sentence if it fails to consider
 the relevant 18 U.S.C. § 3553(a) factors, selects “a sentence based on clearly
 erroneous facts,” or fails “to adequately explain the chosen sentence.” Id.
 (internal quotation marks and citation omitted).           If the sentence is
 procedurally sound, we review the substantive reasonableness of a sentence.
 Id. A revocation sentence is substantively unreasonable where the district
 court “did not account for a factor that should have received significant
 weight,” gave “significant weight to an irrelevant or improper factor,” or
 made a clear error in judgment when balancing the sentencing factors. Id. at
 332 (internal quotation marks and citation omitted).
        Self’s   contention that     the court    impermissibly considered
 § 3553(a)(2)(A)’s factors in violation of Miller is unfounded. See United
 States v. Sanchez, 900 F.3d 678, 683-84 (5th Cir. 2018).          The record
 demonstrates that the court based the sentences on Self’s history and
 characteristics, the need for deterrence, and his breach of the court’s trust.
 These are permissible considerations in a revocation hearing. See 18 U.S.C.
 § 3583(e); § 3553(a)(1), (a)(2)(B); U.S.S.G. Ch.7, Pt. A, introduction cmt.
 3(b). Although Self’s 60-month and 36-month sentences exceeded the
 recommended range of 18 to 24 months of imprisonment, the sentences are
 within the statutory range. See § 3583(e)(3). “We have routinely affirmed
 revocation sentences exceeding the advisory range, even where the sentence
 equals the statutory maximum.”         Warren, 720 F.3d at 332. (internal
 quotation marks and citation omitted).


                                        2
Case: 19-51146   Document: 00515544609       Page: 3   Date Filed: 08/28/2020




                              No. 19-51146


       Accordingly, the judgment of the district court is AFFIRMED.




                                   3